[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Nov. 13, 2009
                               No. 09-10840                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 07-00210-CV-1-MMP-WCS

JOHN CARMAN,


                                                              Plaintiff-Appellant,

                                     versus

MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                             (November 13, 2009)

Before DUBINA, Chief Judge, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant John Carman, through counsel, appeals the district court’s order
affirming the Commissioner of Social Security’s (the “Commissioner”) denial of

his application for disability insurance benefits, 42 U.S.C. § 405 et seq., and

supplemental security income (“SSI”), 42 U.S.C. § 1381 et seq. On appeal,

Carman argues that the Administrative Law Judge (“ALJ”) ignored and failed to

evaluate properly the opinions of his treating physicians. Carman also argues that

the ALJ failed to give “explicit and adequate reasons” for discrediting his

subjective complaints of pain.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether the Commissioner applied the

proper legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). “Even if the evidence

preponderates against the Commissioner’s findings, we must affirm if the decision

reached is supported by substantial evidence.” Id. at 1158-59 (internal quotation

marks omitted). “We may not decide facts anew, reweigh the evidence, or

substitute our judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks and alteration omitted).

“Review of the Secretary’s application of legal principles is plenary.” Foote v.



                                           2
Chater, 67 F.3d 1553, 1558 (11th Cir. 1995).

      The Social Security Regulations outline a five-step process used to

determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). Under the

first step, the claimant has the burden to show that he is not currently engaged in

substantial gainful activity. Id. § 404.1520(b). Next, he must show that he has a

severe impairment. Id. § 404.1520(c). He then must attempt to show that the

impairment meets or equals the criteria contained in one of the Listings of

Impairments. Id. § 404.1520(d). If the claimant cannot meet or equal the criteria,

he must show that he has an impairment which prevents him from performing his

past relevant work. Id. § 404.1520(e) and (f). Once a claimant establishes that he

cannot perform his past relevant work due to some severe impairment, the burden

shifts to the Commissioner to show that significant numbers of jobs exist in the

national economy which the claimant can perform. Id. § 404.1520(g); Phillips v.

Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004).

A.    The ALJ’s consideration of the medical evidence

      The opinions of examining or treating physicians generally are given more

weight than non-examining or non-treating physicians unless “good cause” is

shown to the contrary. See 20 C.F.R. § 404.1527(d); Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). Good cause exists to discredit a physician’s



                                          3
testimony when a physician’s opinion is conclusory, inconsistent with his own

medical records, or contrary to the evidence contained in the record. Lewis, 125

F.3d at 1440.

      Based on our review of the record, we conclude that Carman has shown no

error in the ALJ’s treatment of the medical evidence, as he did not show that the

ALJ overlooked or improperly discounted any of the evidence.

B.    The ALJ’s evaluation of Carman’s subjective complaints of pain

      When a claimant attempts to establish disability through his own testimony

concerning pain or other subjective symptoms, we apply a three-part “pain

standard,” which requires (1) evidence of an underlying medical condition and

either (A) objective medical evidence that confirms the severity of the alleged pain

stemming from that condition, or (B) that the objectively determined medical

condition is so severe that it can reasonably be expected to cause the alleged pain.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). “The claimant’s

subjective testimony supported by medical evidence that satisfies the standard is

itself sufficient to support a finding of disability.” Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991).

      “After considering a claimant’s complaints of pain, the ALJ may reject them

as not creditable, and that determination will be reviewed for substantial evidence.”



                                           4
Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). The ALJ must explicitly

and adequately articulate his reasons if he discredits a claimant’s subjective

testimony. Id. “A clearly articulated credibility finding with substantial

supporting evidence in the record will not be disturbed by a reviewing court.”

Foote, 67 F.3d at 1562; see also Moore v. Barnhart, 405 F.3d 1208, 1212 (11th

Cir. 2005) (“We recognize that credibility determinations are the province of the

ALJ.”). “The credibility determination does not need to cite particular phrases or

formulations but it cannot merely be a broad rejection which is not enough to

enable . . . this Court to conclude that the ALJ considered [the] medical condition

as a whole.” Dyer, 395 F.3d at 1210 (internal quotation marks and alterations

omitted). When evaluating a claimant’s subjective symptoms, the ALJ must

consider such things as: (1) the claimant’s daily activities; (2) the nature and

intensity of pain and other symptoms; (3) precipitating and aggravating factors; (4)

effects of medications; and (5) treatment or measures taken by the claimant for

relief of symptoms. See 20 C.F.R. § 404.1529(c)(3).

      The ALJ articulated various inconsistencies in Carman’s evidence that a

reasonable person could conclude supported the ALJ’s finding that Carman’s

subjective complaints of pain were not entirely credible. Thus, we conclude that

substantial evidence supported the ALJ’s finding.



                                           5
C.      The ALJ’s hypothetical to the vocational expert

        When a claimant cannot perform a full range of work at a given level of

exertion or has non-exertional impairments that significantly limit basic work

skills, the ALJ can determine whether a claimant can perform other jobs through

the testimony of a vocational expert (“VE”). Phillips, 357 F.3d at 1240. “In order

for a vocational expert’s testimony to constitute substantial evidence, the ALJ must

pose a hypothetical question which comprises all of the claimant’s impairments.”

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007)

(internal quotation marks omitted). The ALJ is not required to include findings in

the hypothetical that he properly finds are unsupported. Crawford, 363 F.3d at

1161.

        Because the ALJ proposed a hypothetical to the VE that included all of

Carman’s credible limitations, we conclude that the VE’s testimony, that there was

a significant number of jobs in the national economy that a person with Carman’s

impairments could perform, constituted substantial evidence that he was not

disabled.

        Accordingly, based on our review of the record and consideration of the

parties’ briefs, we affirm the district court’s order affirming the Commissioner’s

denial of disability benefits and supplemental security income.

        AFFIRMED.

                                          6